                    1    DOWNEY BRAND LLP
                         DANIEL J. MCVEIGH (Bar No. 77410)
                    2    ELIZABETH B. STALLARD (Bar No. 221445)
                         621 Capitol Mall, Eighteenth Floor
                    3    Sacramento, CA 95814
                         Telephone: (916) 444-1000
                    4    Facsimile: (916) 444-2100
                         estallard@downeybrand.com
                    5
                         Attorneys for Defendant
                    6    DIGNITY HEALTH, a California public benefit
                         corporation, formerly named CATHOLIC
                    7    HEALTHCARE WEST

                    8
                                                           UNITED STATES DISTRICT COURT
                    9
                                                           EASTERN DISTRICT OF CALIFORNIA
                   10

                   11
                         EDWARD L. KEMPER and CONNIE J.                      Case No. 2:06-CV-00295-TLN-EFB
                   12    ARNOLD, for themselves and all others
                         similarly situated,                                 SETTLEMENT CORRECTED FACILITY
DOWNEY BRAND LLP




                   13                                                        ORDER FOR MERCY MEDICAL
                                             Plaintiffs,                     CENTER MT. SHASTA
                   14
                         v.
                   15                                                        Date:       February 21, 2019
                         CATHOLIC HEALTHCARE WEST, a                         Time:       2:00 p.m.
                   16    California corporation dba MERCY SAN                Ctrm:       2, 15th Floor
                         JUAN MEDICAL CENTER, dba                            Judge:      Honorable Troy L. Nunley
                   17    NORTHRIDGE HOSPITAL MEDICAL
                         CENTER and OTHER CATHOLIC
                   18    HEALTHCARE WEST OWNED
                         FACILITIES,
                   19
                                             Defendants.
                   20
                   21

                   22                This matter, having come before the Court on the Unopposed Motion for a Settlement

                   23   Corrected Facility Order for the Mercy Medical Center Mt. Shasta Facility, filed by Defendant

                   24   Dignity Health, a California public benefit corporation formerly named Catholic Healthcare West

                   25   (“Dignity Health”), and the Court having reviewed the Motion and being otherwise fully advised

                   26   on the matter:

                   27   ///

                   28   ///
                         1543715.1                                           1
                                           SETTLEMENT CORRECTED FACILITY ORDER – MERCY MED. CENTER MT. SHASTA
                    1                It is hereby ORDERED AND ADJUDGED that Dignity Health’s Unopposed Motion for

                    2   a Settlement Corrected Facility Order for the Mercy Medical Center Mt. Shasta Facility (ECF No.

                    3   283) is GRANTED. A Settlement Corrected Facility Order is hereby entered as to Mercy

                    4   Medical Center Mt. Shasta, including each of its related facilities as identified in Section 2 of the

                    5   Facility Consent Decree – Mercy Medical Center Mt. Shasta, which has fulfilled its obligations

                    6   under and complied with its Consent Decree and Facility Modification Plan. This Order

                    7   constitutes a final judgment for purposes of Federal Rule of Civil Procedure 54.

                    8                IT IS SO ORDERED.

                    9   Dated: July 11, 2019

                   10

                   11

                   12
                                                            Troy L. Nunley
DOWNEY BRAND LLP




                   13                                       United States District Judge

                   14

                   15

                   16

                   17

                   18

                   19

                   20
                   21

                   22

                   23

                   24

                   25

                   26
                   27

                   28
                         1543715.1                                         2
                                          SETTLEMENT CORRECTED FACILITY ORDER – MERCY MED. CENTER MT. SHASTA
